ACCEPTED
                                                                                   01-14-00073-CR
                                                                          FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              1/26/2015 9:16:03 AM
                                                                               CHRISTOPHER PRINE
                                                                                            CLERK

                             No. 01-14-00072-CR
                             No. 01-14-00073-CR
                                                                   FILED IN
                                     In the                 1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                              Court of Appeals              1/26/2015 9:16:03 AM
                                     for the                CHRISTOPHER A. PRINE
                                                                    Clerk
                           First District of Texas
                                  At Houston

                            

                                  No. 1233998
                                  No. 1401120
                           In the 185th District Court
                            Of Harris County, Texas

                            

                           LARRY RICHARD
                                   Appellant
                                      v.
                        THE STATE OF TEXAS
                                   Appellee

                            

       STATE’S THIRD MOTION FOR EXTENSION OF TIME
           IN WHICH TO FILE AN APPELLATE BRIEF
                            


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this
motion for an extension of time in which to file the State’s brief in this cause, and,

in support thereof, presents the following:

   1. Appellant was convicted of the felony offense of aggravated assault.

   2. The State’s brief was due on January 26, 2015.

   4. An extension of time in which to file the State’s brief is requested until
      February 25, 2015.

   5. The following facts are relied upon to show good cause for the requested
      extension:

           i.   The attorney previously assigned to this appeal is no longer
                with the Harris County District Attorney’s Office. The
                undersigned attorney was assigned to this appeal on January 26,
                2015.

          ii.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 14-14-00139-CR, Isaac Smith,
                Appellant v. The State of Texas, Appellee.

         iii.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 01-12-01175-CR, Mark
                Rascoe, Appellant v. The State of Texas, Appellee.

         iv.    The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 01-12-00422-CR, Benjamin
                Maurine Sadler, Appellant v. The State of Texas, Appellee.

         WHEREFORE, the State prays that this Court will grant an additional

extension of time until February 25, 2015 in which to file the State’s brief in this

cause.
                                                    Respectfully submitted,


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
                                                    hudson_heather@dao.hctx.net
                                                    curry_alan@dao.hctx.net

                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been submitted

for service by e-filing to the following address:

             Deborah Summers
             P11210 Steeplecrest, Ste. 120
             Houston, Texas 77065
             Tel: (281) 897-9600
             summerspc@sbcglobal.net


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
Date: January 26, 2015